Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered. 
In the Instant Amendment, Claims 1, 11 and 17 has/have been amended; Claims 1 and 17 are independent claims. Claims 1-19 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 8-11), filed 7/13/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of 4/14/20201 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A portable image capturing electronic device, comprising: the four lateral walls being inclined relative to the top wall and connected to the top wall, the top wall and the four lateral walls of the protrusion portion being located inside the connecting portion, and the connecting portion being formed in a one piece structure, a handheld assembly connected to the connecting portion, in combination with all the limitations recited in claim 1;
An image capturing system, comprising: a portable image capturing electronic device, comprising: the four lateral walls being inclined relative to the top wall and connected to the top wall, the top wall and the four lateral walls of the protrusion portion being located inside the connecting portion, and the connecting portion being formed in a one piece structure, and the handheld assembly being connected to the connecting portion, in combination with all the limitations recited in claim 17.
Claims 2-16 depending from claim 1 are allowed for the same reasons as presented above.
Claims 18 and 19 depending from claim 17 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flugge et al (US 8998090): a standoff for an optical imaging system.
Doljack (US 6595422): a light diffusing cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696